OPINION OF THE COURT
Memorandum.
Judgment affirmed, without costs.
In this small claims action, the defendant corporation appeared by its corporate secretary but the court refused to let her cross-examine or present evidence when it discovered that she was not an attorney. It is true that ordinarily corporations may appear in Small Claims Court by a shareholder or an officer of the corporation under certain circumstances (see UDCA 1809, subd 2). However, if the corporation is a professional service corporation, then no individual may be a director or officer of that corporation unless that person is authorized by law to practice in this State a profession which such corporation is authorized to practice and is either a shareholder of such corporation or engaged in the practice of his profession in such corporation (Business Corporation Law, § 1508).
In the case at bar, the defendant is a medical service corporation and the defendant’s representative has never *429alleged that she is a medical doctor. Consequently, she could not legally be an officer of the corporation and would not be permitted to appear in defendant’s behalf.
Slifkin, J. P., Di Paola and Widlitz, JJ., concur.